                       Case 1:19-cv-01374-JGK Document 40 Filed 01/31/20 Page 1 of 3
Rapaport Law Firm, PLLC   I Attorneys at Law I One Penn Plaza I 9ulte 2430 I New York, NY 10119 I Tel 212.382.1600 I   Fax 212.382.0920   I www.rapaportlaw.com


Rapaport                                                                                    USDC SONY
Law Firm                                                                                    DOCUMENT
                                                                                            ELECTRONICALLY FILED
Marc A. Rapaport'
Tel (212) 382-1600
                                                                                            DOC#
                                                                                            DATE FILED:
                                                                                                               =a    -~.;_,,-;,,----·
                                                                                                               -..:.sJ.:-_~. ~---·-
Fax (212) 382-0920
mrapaport@rapaportlaw.com
'Member NY & NJ Dars
                                                              January 31, 2020
                                                                          A (' IL 6 -          r'- Of') (J;/      CO../ f-6-w G-C {:
    VIAECF
                                                                           vtil,         ~E       1r1cio         o.,.,,,     v£IJ.v'6t{)lf~
    Honorable John G. Koeltl                                                f   G/J /1,t//t(\,, 'f 1 ) 1 fJ-0} !J             /ti"    r: 3 0 /Jr •
    United States District Judge                                                                                 1
    Southern District of New York                                                     )0 ()fl,116,...60,


                                                                                          fJ/co @~7~
    500 Pearl Street
    New York, New York 10007
                                                                                                                                                             J
                 Re:       Manuel Pimentel v. 615 W. 176th St. LLC and Chong S. Piper
                           Case No. 19-cv-01374 (JGK)(DCF)

    Dear Judge Koeltl:

            We respectfully submit this letter on behalf of plaintiff, Manuel Pimentel ("Plaintiff'), to
    request a pre-motion conference pursuant to Local Civil Rule 37.2 regarding Plaintiffs proposed
    discovery motion. This request is necessitated by the conduct of defendants, 615 W. 176th St.
    LLC and Chong S. Piper ("Defendants") in pervasively failing to comply with their discovery
    obligations. We write this letter only after engaging in multiple, unsuccessful telephone
    conversations with Defendants' counsel regarding the deficiencies and untimeliness of
    Defendants' responses to written discovery demands.

            This lawsuit seeks to recover minimum wages under the FLSA and NYLL. Plaintiff,
    who worked for Defendants as a building superintendent, received no regular wages. Plaintiff
    filed his complaint on February 13, 2019. Defendants did not file their answer until nearly five
    months later, on June 7, 2019. At the Initial Conference, which was held on June 11, 2019, Your
    Honor entered a Scheduling Order directing that fact discovery be completed by November 1,
    2019. Dkt. 20. On October 25, 2019, Your Honor issued an Order extending the discovery
    deadline to December 31, 2019. Dkt 34. On January 2, 2020, at Defendants' request, a further
    order was entered that extended the discovery deadline to January 31, 2020.

            On September 24, 2019, Plaintiff served Defendants with Plaintiffs First Request for
    Production, Interrogatories, and a Deposition Notice scheduling defendant Chong Piper's
    deposition on October 25, 2019. Ms. Piper's deposition did not take place because Defendants
    continuously claimed that Ms. Piper was unavailable.
         Case 1:19-cv-01374-JGK Document 40 Filed 01/31/20 Page 2 of 3



Defendants' Failure to Provide Substantive Responses to Interrogatories, and Defendants'
Scattershot Document Production Six Days Before the Discovery Deadline:

       Defendants did not provide interrogatory responses until January 13, 2020. Defendants'
responses to six of Plaintiffs nine Interrogatories (Nos. 5, 6, 7, 8 and 9) consisted solely of
formulaic objections and the following, identically-worded, rote statement:

       Defendants refer the Plaintiff to the documents produced for Defendants'
       responses to Plaintiffs' First Request for Production.

        Defendants' references to unspecified documents are particularly unsatisfactory because
Defendants waited until January 24, 2020 before they provided a scattershot production of 474
pages. Defendants have not provided a formal written response to the Demand for Production.
Defendants have not provided entire categories of documents, including, inter alia, timesheets,
emails that Defendants refer to in their interrogatory responses, and their purported written notice
to Plaintiff regarding an alleged lodging credit toward his wages.

Defendants Provided Their Initial Disclosures Two Days Ago:

        Two days ago, Defendants provided their Initial Disclosures pursuant to FRCP (a)(l)(A),
without any explanation of their eleven-month delay. These belated Initial Disclosures identify
two previously-unidentified individuals with discoverable information (Theodore and Thomas
Piper), both of whom are sons of defendant Chong Piper. Plaintiff requested that Defendants
provide specific dates on which Defendants will make Ms. Piper and these newly-identified
individuals available for their depositions. After providing dates, Defendants backtracked. This
afternoon, Defendants reversed their position again, and they now agree to make the following
individuals available at the undersigned's office on the following dates:

       (a)   Thomas Piper: February 10, 2020;
       (b)   Jerry Sapkovski: February 11, 2020;
       (c)   Chong Piper: February 14, 2020; and
       (d)   Theodore Piper: Unspecified date after February 24, 2020.

With Defendants' consent, Plaintiff asks that deadline for fact discovery be extended to March 5,
2020, to facilitate the foregoing depositions, and that the foregoing schedule be so-ordered.

With respect to Theodore Piper, Plaintiff requests that the Court order Defendants to make him
available for deposition between February 25, 2020 and March 5, 2020. In the alternative,
Plaintiff requests that Defendants be precluded from offering testimony by the foregoing four
individuals.




                                                                                                  2
            Case 1:19-cv-01374-JGK Document 40 Filed 01/31/20 Page 3 of 3



Defendants' Untimely Response to Plaintiff's First Requests for Admissions:

       On October 9, 2019, Plaintiff served First Requests for Admissions pursuant to FRCP §
36. Defendants belatedly responded on December 30, 2019, without having made an application
to the Court under FRCP § 36(a)(34) for an Order expanding Defendants' time for responding.
Given the extreme untimeliness of Defendants' responses, the undersigned informed Defendants'
counsel that each matter in Plaintiffs First Requests for Admissions was deemed admitted.

       Beyond the untimeliness of Defendants' responses, Defendants baselessly refused to
admit or deny Request No. 7, which requested that Defendants admit or deny the following:

       7.       At the time of Plaintiffs hiring, Defendants never provided Plaintiff with a
                written notice stating the amount of his compensation.

        Defendants responded that "Defendants do not have any knowledge to admit or deny this
request." Pursuant to FRCP § (a)(6), Plaintiff believes that an Order should be entered that this
matter is admitted.

       In summary, Plaintiff, with Defendants' consent, asks that the deadline for fact discovery
be extended to March 5, 2020.

       Plaintiff further requests, without Defendants' consent, that the Court schedule a pre-
motion conference for a proposed motion that will request the following relief:

       (a) Defendants shall fully respond to items 5, 6, 7, 8 and 9 of Plaintiffs interrogatories;

       (b) Defendants shall produce all documents responsive to Plaintiffs First Request for
           Production, including, inter alia, timesheets; records showing revenues received from
           all of Defendants' buildings, and communications with Plaintiff;

       (c) Deeming all requests in Plaintiffs First Requests for Admissions admitted.

       We appreciate the Court's attention to this request.

                                      Respectfully submitted,

                                              Isl
                                      Marc A. Rapaport

cc: Shan Zhu, Esq. (via ECF)




                                                                                                     3
